Exhibit 10.11
 


 
SETTLEMENT AGREEMENT AND STIPULATION
 
This SETTLEMENT AGREEMENT and STIPULATION dated as of November 15, 2017 (the
“Agreement”) by and between FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC, a Delaware
limited liability company (“Creditor”) and EIGHT DRAGONS COMPANY, a Nevada
Corporation (“Company”).
 
A.
 
 
On April 27, 2017, Creditor issued a Promissory Note to Company in the principal
amount of $330,000.00. A copy of the Promissory Note is attached hereto as
Exhibit A (the “Note”) and is incorporated herein.
 

 
B.
 
 
Company owes $330,000.00 to Creditor for the principal amount of the debt
described above, plus $100,000 as set forth in section 3.1 in the Note, plus
default interest of 15% annually as set forth on the first page of the Note.
 

 
C.
 
 
Company owes Creditor as additional consideration 250,000 shares of its Common
Stock (the “Issuance Shares”).
 

 
D.
 
 
Company breached the terms and conditions of the Note.
 

 
E.
 
 
Creditor made demands upon Company for the payment or specific performance, but
Company breached its obligations under the Note and remains in default.
 

 
F.
 
 
As a direct and proximate result of the failure of Company to pay said debts,
Creditor has been damaged in the amount of no less than $430,000.00, plus
contractual interest, attorney’s fees and costs.
 

 
G.
 
 
The Creditor has filed a Complaint for Breach of Promissory Note in the Circuit
Court of the 17th Judicial Circuit in and for Broward County, Florida dated
October 19, 2017.
 

 
H.
 
 
the Claims are owed by the Company to the Creditor, and are past due.
 

 
I.
 
 
Creditor and the Company desire to resolve, settle, and compromise among other
things the Claims.
 

 
J.
 
 
the Company has had an opportunity to verify that the amount of costs and
expenses incurred by the Creditor to enforce the Note is approximately $430,000
plus interest, attorney's fees and costs.
 

 
K.
 
 
Any defined terms not defined herein shall have the definition as set forth in
the Note.
 

NOW, THEREFORE, the parties hereto agree as follows:
 
1.
 
 
Defined Terms. As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 

1

--------------------------------------------------------------------------------


 
“CLAIMS” or “CLAIM AMOOUNT” shall mean the sum of approximately $430,000, plus
contractual interest, attorney’s fees and costs and including the Issuance
Shares.
 
“COMMON STOCK” shall mean the Company’s common stock, $0.0001 par value per
share and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).
 
“COURT” shall mean the Circuit Court of the 17th Judicial Circuit in and for
Broward County, Florida.
 
"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, OTCQB, OTC Pink marketplace, the
American Stock Exchange, New York Stock Exchange, or any other applicable
principal trading exchange or market for the Common Stock at that time.
 
"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.
 
"TRANSFER AGENT" shall mean the transfer agent for the Company (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 
2.
 
 
Fairness Hearing. Upon the execution hereof, Company and Creditor agree,
pursuant to Section 3(a)(10) of the Securities Act of 1933 (the "Act"), to
immediately submit the terms and conditions of this Agreement to the Court for a
hearing on the fairness of such terms and conditions, and the issuance exempt
from registration of the Settlement Shares, as described below. This Agreement
shall become binding upon the parties only upon entry of an order by the Court
substantially in the form annexed hereto as Exhibit B - AGREED ORDER APPROVING
SETTLEMENT AGREEMENT AND STIPULATION FOR DISMISSAL (the "Order").
 

 
3.
 
 
Settlement Shares. Immediately following entry of the Order by the Court in
accordance with Paragraph 2 herein and the delivery by Creditor and Company of
the Order, Company shall issue and deliver to Creditor the Issuance Shares and
shares of its Common Stock (collectively, the "Settlement Shares") as follows:
 

a.
In full settlement of the Claims, the Company shall issue and deliver to
Creditor: (i) the Issuance Shares and (ii) in one or more tranches as necessary
subject to beneficial ownership limitations as set forth below and paragraph
3(d) herein, shares of fully paid, non-assessable, and freely trading shares of
Common Stock pursuant to Section 3(a)(10) of the Securities Act, pursuant to the
notice of conversions (each a “Notice of Conversion”) submitted by Creditor to
the Company.  Creditor shall have the right at any time to convert any part of
the Claims into fully paid, non-assessable, and freely trading shares of Common
Stock at the Variable Conversion Price (as defined herein) (collectively the
“Settlement Shares”).  The “Variable Conversion Price” shall mean 75% multiplied
by the lowest traded price of the Common Stock during the ten (10) consecutive
Trading Day period immediately preceding the Trading Day that the Company
receives a Notice of Conversion.

 

 
2

--------------------------------------------------------------------------------


 
b.
 
No later than the first business day following the date that the Court enters
the Order, time being of the essence, Company shall: (i) cause its legal counsel
to issue an opinion to Company's transfer agent, in form and substance
reasonably acceptable to Creditor and such transfer agent, that the Settlement
Shares to be issued are legally issued, fully paid and non-assessable, are
exempt from registration under the Securities Act may be issued without
restrictive legend, and may be resold by Creditor without restriction; (ii)
transmit via email, facsimile and overnight delivery an irrevocable and
unconditional instruction to Company's stock transfer agent; and (iii) issue the
Settlement Shares in tranches, as Direct Registration Systems (DRS) shares to
Creditor’ accounts with The Depository Trust Company (DTC) or through the Fast
Automated Securities Transfer (FAST) Program of DTC's Deposit/Withdrawal Agent
Commission (DWAC) system, without any legends or restriction on transfer. The
date upon which any  tranche of the Settlement Shares along with any shares
issued as a settlement fee have been received into Creditor’s account and are
available for sale by Creditor shall be referred to as the "Issuance Date".

 


 
c.
 
Upon receipt by the Company from the Creditor of a Notice of Conversion, the
Company shall issue and deliver or cause to be issued and delivered to or upon
the order of the Creditor certificates for the Settlement Shares (or cause the
electronic delivery of the Settlement Shares as contemplated herein) within one
(1) Trading Day after such receipt (the “Deadline”). If the Company shall fail
for any reason or for no reason to issue to the Creditor on or prior to the
Deadline a certificate for the number of Settlement Shares or to which the
Creditor is entitled hereunder and register such Settlement Shares on the
Company’s share register or to credit the Creditor’s balance account with DTC
(as defined below) for such number of Settlement Shares to which the Creditor is
entitled upon the Creditor’s conversion of the Claims (a “Conversion Failure”),
then, in addition to all other remedies available to the Creditor, (i) the
Company shall pay in cash to the Creditor on each week after the Deadline and
during such Conversion Failure an amount equal to 2.0% of the product of (A) the
sum of the number of Settlement Shares not issued to the Creditor on or prior to
the Deadline and to which the Creditor is entitled and (B) the closing sale
price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such Settlement Shares to the
Creditor without violating this Section; and (ii) the Creditor, upon written
notice to the Company, may void its Notice of Conversion with respect to, and
retain or have returned, as the case may be, any portion of the Claims that has
not been converted pursuant to such Notice of Conversion; provided that the
voiding of a Notice of Conversion shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice. In
addition to the foregoing, if on or prior to the Deadline the Company shall fail
to issue and deliver a certificate to the Creditor and register such Settlement
Shares on the Company’s share register or credit the Creditor’s balance account
with DTC for the number of Settlement Shares to which the Creditor is entitled
upon the Creditor’s exercise hereunder or pursuant to the Company’s obligation
pursuant to clause (ii) below, and if on or after such Trading Day the Creditor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Creditor of shares of Common Stock
issuable upon such exercise that the Creditor anticipated receiving from the
Company, then the Company shall, within fourteen (14) Trading Days after the
Holder’s request and in the Creditor’s discretion, either (i) pay cash to the
Creditor in an amount equal to the Creditor’s total purchase price (including
brokerage commissions and other reasonable and customary out-of-pocket expenses,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such Settlement Shares) or credit such Creditor’s balance account with DTC for
such Settlement Shares shall terminate, or (ii) promptly honor its obligation to
deliver to the Creditor a certificate or certificates representing such
Settlement Shares or credit such Creditor’s balance account with DTC and pay
cash to the Creditor in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock, times (B)
the closing sales price of the Common Stock on the date of exercise. Nothing
shall limit the Creditor’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing the Settlement Shares (or to
electronically deliver such Settlement Shares) upon the conversion of the Claims
as required pursuant to the terms hereof.

 
3

--------------------------------------------------------------------------------


 


 
d.
 
Notwithstanding anything to the contrary contained herein, in no event shall
Creditor be entitled to receive, at any given time, any excess portion of the
Settlement Shares if such excess portion shall cause the number of shares of
Common Stock beneficially owned by Creditor and its affiliates to exceed 4.99%
of the total outstanding shares of Common Stock at that time.  Beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act, and Regulations 13D-G thereunder. In compliance therewith, the Company
agrees to deliver the Settlement Shares in one or more tranches, as necessary
and as requested by Creditor pursuant to each Notice of Conversion.

 
4.
 
 
Necessary Action. At all times after the execution of this Agreement and entry
of the Order by the Court, each party hereto agrees to take or cause to be taken
all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to effect and
complete the transactions contemplated hereby.
 

 
5.
 
 
Releases. Upon receipt of all of the Settlement Shares, and once the Claims are
satisfied in full pursuant to this Agreement, for and in consideration of the
terms and conditions of this Agreement, and except for the obligations,
representations and covenants arising or made hereunder or a breach hereof,
parties hereby release, acquit and forever discharge the other and each, every
and all of their current and past officers, directors, shareholders, affiliated
corporations, subsidiaries, agents, employees, representatives, attorneys,
predecessors. successors and assigns (the "Released Parties"), of and from any
and all claims, damages, cause of action, suits and costs, of whatever nature,
character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims. Nothing contained herein
shall be deemed to negate or affect Creditor’s right and title to any securities
heretofore issued to it by Company or any subsidiary of Company.
 

 
6.
 
 
Representations. Company hereby represents, warrants and covenants to Creditor
as follows:
 

 
a.
 
 
There are 100,000,000 shares of Common Stock of the Company authorized, of which
approximately 40,953,594 Shares of Common Stock are issued and outstanding.
 

 
4

--------------------------------------------------------------------------------


 
 
b.
 
 
The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;
 

 
c.
 
 
The Settlement Shares will be exempt from registration under the Securities Act
and issuable without any restrictive legend;
 

 
d.
 
 
The Company covenants that during the period that Settlement Shares remain
un-issued, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares, free from preemptive rights, to provide for
the issuance of a number of Settlement Shares equal to the greater of: (a)
1,500,000 shares of Common Stock or (b) the sum of (i) the number of Settlement
Shares issuable upon the full conversion of the Claims as of any issue date
(taking into consideration any adjustments to the Variable Conversion Price)
multiplied by (ii) five (5) (the “Reserved Amount”). Notwithstanding the
foregoing, in no event shall the Reserved Amount be lower than the initial
Reserved Amount, regardless of any prior conversions. The Company represents
that upon issuance, the Settlement Shares will be duly and validly issued, fully
paid and non-assessable. In addition, if the Company shall issue any securities
or make any change to its capital structure which would change the number of
Settlement Shares into which the Claims shall be convertible at the then current
Variable Conversion Price, the Company shall at the same time make proper
provision so that thereafter there shall be a sufficient number of shares of
Common Stock authorized and reserved, free from preemptive rights, for
conversion of the Claims. The Company (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Settlement Shares or
instructions to have the Settlement Shares issued as contemplated herein and the
Note, and (ii) agrees that its issuance of the Note and this Agreement shall
constitute full authority to its officers and agents who are charged with the
duty of executing stock certificates or cause the Company to electronically
issue shares of Common Stock to execute and issue the necessary certificates for
the Settlement Shares or cause the Settlement Shares to be issued as
contemplated herein and the Note.
 

 
e.
 
 
If at any time it appears reasonably likely that there may be insufficient
authorized shares to fully comply with the Order, Company shall promptly
increase its authorized shares to ensure its ability to timely comply with the
Order;
 

 
f.
 
 
The execution of this Agreement and performance of the Order by Company and
Creditor will not (1) conflict with, violate or cause a breach or default under
any agreements between  Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;
 

 
g.
 
 
Without limitation, the Company hereby waives any provision in any agreement
related to the account receivables comprising the Claims requiring payments to
be applied in a certain order, manner, or fashion, or providing for exclusive
jurisdiction in any court other than this Court;
 

 
5

--------------------------------------------------------------------------------


 
 
h.
 
 
The Company has all necessary power and authority to execute, deliver and
perform all of its obligations under this Agreement;
 

 
i.
 
 
The execution, delivery and performance of this Agreement by the Company has
been duly authorized by all requisite action on the part of Company and its
Board of Directors (including a majority of its independent directors), and this
Agreement has been duly executed and delivered by Company;
 

 
j.
 
 
Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company's common stock or other
securities;
 

 
k.
 
 
There has been no modification, compromise, forbearance, or waiver entered into
or given with respect to the Claims. There is no action based on the Claims that
is currently pending in any court or other legal venue, and no judgments based
upon the Claims have been previously entered in any legal proceeding;
 

 
l.
 
 
There are no taxes due, payable or withholdable as an incident of Seller’s
provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;
 

 
m.
 
 
Creditor was not and within the past ninety (90) days has not been directly or
indirectly through one or more intermediaries in control, controlled by, or
under common control with, the Company and is not an affiliate of the Company as
defined in Rule 144 promulgated under the Act;
 

 
n.
 
 
Company has not received any notice (oral or written) from the SEC or Principal
Market regarding a halt, limitation or suspension of trading in the Common
Stock;
 

 
o.
 
 
Company acknowledges that Creditor or its affiliates may from time to time, hold
outstanding securities of the Company which may be convertible in shares of the
Company's common stock at a floating conversion rate tied to the current market
price for the stock. The number of shares of Common Stock issuable pursuant to
this Agreement may increase substantially in certain circumstances. The
Company's executive officers and directors have studied and fully understand the
nature of the transaction contemplated by this Agreement and recognize that they
have a potential dilutive effect. The Board of Directors of the Company has
concluded in its good faith business judgment that such transaction is in the
best interests of the Company. The Company specifically acknowledges that its
obligation to issue the Settlement Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company. The Board of Directors of the
Company has further given its consent for each conversion of shares of stock
pursuant to this agreement and agrees and consents that same may occur below the
par value of the Company's Common Stock; and
 

 
6

--------------------------------------------------------------------------------


 
 
p.
 
 
None of the transactions agreements or proceedings described above is part of a
plan or scheme to evade the registration requirements of the Securities Act and
the Company and Creditor are acting and has acted in an arm’s length capacity
 

 
7.
 
 
Continuing Jurisdiction. Simultaneously with the execution of this Agreement,
the attorneys representing the parties hereto will execute a stipulation for
dismissal. In order to enable the Court to grant specific enforcement or other
equitable relief in connection with this Agreement, (a) the parties consent to
the jurisdiction of the Court for purposes of enforcing this Agreement, and (b)
each party to this Agreement expressly waives any contention that there is an
adequate remedy at law or any like doctrine that might otherwise preclude
injunctive relief to enforce this Agreement.
 

 
8.
 
 
Events of Default. Upon any event of default contained herein, in the Note,
which is not already triggered under the Note and not cured within the
applicable cure period (if any), the Claims shall be multiplied by 125%.  Events
of default include the following:
 

a.
 
If Company shall default in promptly delivering the Settlement Shares as
required by this Agreement or otherwise fail in any way to fully comply with the
provisions thereof;
 

b.
If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors or other legal proceedings for any reason
shall be instituted by or against the Company; or if the trading of the Common
Stock shall have been halted, limited, or suspended by the SEC or on the
Principal Market; or trading in securities generally on the Principal Market
shall have been suspended or limited; or the Common Stock is not eligible or
unable to be deposited for trade on the Principal Market; or the Company is
delinquent or has not made its required Securities and Exchange Commission
filings; or there shall have been any material adverse change (i) in the
Company's finances or operations, or (ii) in the financial markets such that, in
the reasonable judgment of the Creditor, makes it impracticable or inadvisable
to trade the Settlement Shares; then the Company shall be deemed in default of
the Agreement and Order and this Agreement shall be voidable in the sole
discretion of Creditor; or



c.
Any other event of default, as further described in the Note occurs and is not
cured within the applicable timeframe.

 
9.
 
 
Information. Company and Creditor each represent that prior to the execution of
this Agreement, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has
been made to them except as expressly stated in this Agreement.
 

7
 

--------------------------------------------------------------------------------


 
10.
 
 
Ownership and Authority. Company and Creditor represent and warrant that they
have not sold, assigned, transferred, conveyed or otherwise disposed of any or
all of any claim, demand, right, or cause of action, relating to any matter
which is covered by this Agreement, that each is the sole owner of such claim,
demand, right or cause of action, and each has the power and authority and has
been duly authorized to enter into and perform this Agreement and that this
Agreement is the binding obligation of each, enforceable in accordance with its
terms.
 

 
11.
 
 
No Admission. This Agreement is contractual and it has been entered into in
order to compromise disputed claims and to avoid the uncertainty and expense of
the litigation. This Agreement and each of its provisions in any orders of the
Court relating to it shall not be offered or received in evidence in any action,
proceeding or otherwise used as an admission or concession as to the merits of
the Action or the liability of any nature on the part of any of the parties
hereto except to enforce its terms.
 

 
12.
 
 
Binding Nature. This Agreement shall be binding on all parties executing this
Agreement and their respective successors, assigns and heirs.
 

 
13.
 
 
Authority to Bind. Each party to this Agreement represents and warrants that the
execution, delivery and performance of this Agreement  and the consummation of
the transactions provided in this Agreement have been duly authorized by all
necessary action of the respective entity and that the person executing this
Agreement on its behalf has the full capacity to bind that entity. Each party
further represents and warrants that it has been represented by independent
counsel of its choice in connection with the negotiation and execution of this
Agreement, and that counsel has reviewed this Agreement.
 

 
14.
 
 
Covenants. For so long as Creditor or any of their affiliates holds any shares
of Common Stock, neither Company nor any of its affiliates shall vote any shares
of Common Stock owned or controlled by it (unless voting in favor of a proposal
approved by a majority of Company's Board of Directors), or solicit any proxies
or seek to advise or influence any person with respect to any voting securities
of Company; in favor of (1) an extraordinary corporate transaction, such as a
reorganization or liquidation, involving Company or any of its subsidiaries, (2)
a sale or transfer of a material amount of assets of Company or any of its
subsidiaries. (3) any material change in the present capitalization or dividend
policy of Company, (4) any other material change in Company's business or
corporate structure, (5) a change in Company's charter, bylaws or instruments
corresponding thereto (6) causing a class of securities of the Company to be
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (7) causing a class of equity securities of Company to become
eligible for termination of registration pursuant to Section 12(g)(4) of the
Securities Exchange Act of 1934, as amended, (8) terminating its Transfer Agent,
(9) taking any action which would impede the purposes and objects of this
Agreement or (10) taking any action, intention, plan or arrangement similar to
any of those enumerated above. Nothing in this section shall be deemed to
exclude strategic decisions by Company made in an effort to expand the Company
except as expressly stated herein. The provisions of this paragraph may not be
modified or waived without further order of the Court.
 

8

--------------------------------------------------------------------------------


 
15.
 
 
Indemnification. Company shall indemnify, defend and hold Creditor and its
affiliates harmless with respect to all obligations of Company arising from or
incident to or related to this Agreement, including, without limitation, any
claim or action brought derivatively or by the Seller or shareholders of
Company.
 

 
16.
 
 
Legal Effect. The parties to this Agreement represent that each of them has been
advised as to the terms and legal effect of this Agreement and the Order
provided for herein, and that the settlement and com promise stated herein is
final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Agreement after have been so advised.
 

 
17.
 
 
Waiver of Defense. Each party hereto waives a statement of decision, and the
right to appeal from the Order after its entry. Company further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys' fees, expenses and
costs.
 

 
18.
 
 
Signatures. This Agreement may be signed in counterparts and the Agreement,
together with its counterpart signature pages, shall be deemed valid and binding
on each party when duly executed by all parties. Facsimile and electronically
scanned signatures shall be deemed valid and binding for all purposes. This
Agreement may be amended only by an instrument in writing signed by the party to
be charged with enforcement thereof. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.
 

 
19.
 
 
Choice of Law, Etc. Notwithstanding the place where this Agreement may be
executed by either of the parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Florida, applicable to agreements made and to be fully performed in
that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in State Court sitting in the Circuit Court of the 17th Judicial
Circuit in and for Broward, Florida.
 

 
20.
 
 
Exclusivity. For a period of the later of one hundred eighty (180) days from the
date of the execution of this Agreement or upon Creditor’s final sale of all
shares of stock issued pursuant hereto subsequent to final adjustment; (a)
Company and its representatives shall not enter into any exchange transaction
under Section 3(a)(l0) of the Securities Act nor directly or indirectly discuss,
negotiate or consider any proposal, plan or offer from any other party relating
to any liabilities, or any financial transaction having an effect or result 
similar to the transactions contemplated hereby, and (b) Creditor’ shall have
the exclusive right to negotiate and execute definitive documentation embodying
the terms set forth herein and other mutually acceptable terms.
 

 
21.
 
 
Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any other document executed in connection herewith, the terms of
this Agreement shall control to the extent necessary to resolve such
inconsistency.
 

 
22.
 
 
Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of (1) the date delivered, if delivered by personal delivery as against
written receipt therefore or by confirmed facsimile transmission, (2) the
seventh business day after deposit, postage prepaid,  in the United States
Postal Service by registered or certified mail, or (3) the second business  day
after mailing by domestic  or international  express courier, with delivery
costs and fees prepaid, in each case, addressed to each of the other parties
thereunto entitled at the following addresses (or at such other addresses as
such party may designate by ten (10) days' advance written notice similarly
given to each of the other parties hereto):
 

 
9

--------------------------------------------------------------------------------


 
 
EIGHT DRAGONS COMPANY
95 Merrick Way, Third Floor
Coral Gables, FL 33143
Phone: (954) 866-3726
Email: una@dreamfuventures.com


With a copy to:
Laura Anthony, Esq.
Legal & Compliance, LLC
330 Clematis Street
Suite 217
West Palm Beach, Florida 33401
Tel: (561) 514-0936
Fax: (561) 514-0832
Email: LAnthony@LegalandCompliance.com
Florida Bar No. 994049
 
 
FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC
 
1040 First Avenue, Suite 190
New York, NY 10022
Attn: Eli Fireman
e-mail: eli@firstfirecapital.com
 
With a copy to:
Stuart Reed, Esq.
Law & Mediation, LLC
3001 W. Hallandale Beach Blvd.
Suite 304
Hallandale Beach, Florida 33009
Tel: (954) 874-2935
Fax: (877) 937-9475
Email: StuartReedEsq@aol.com
Florida Bar No.: 0966312
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this SETTLEMENT AGREEMENT and
STIPULATION as of the date first indicated above.
 
 

 
CREDITOR
 
FIRSTFIRE GLOBAL OPPORTUNITIES FUND, LLC
         
By: /s/ Eli Fireman
   
Name: Eli Fireman
 
Title: Manager
         
COMPANY
 
EIGHT DRAGONS COMPANY
         
By: /s/ Una Taylor
   
Name: Una Taylor
Title: Chief Executive Officer

 


 
11

--------------------------------------------------------------------------------




 
 
EXHIBIT A
 
 
PROMISSORY NOTE
 
 


 
12

--------------------------------------------------------------------------------




 
 
EXHIBIT B
 
AGREED ORDER APPROVING SETTLEMENT AGREEMENT
AND STIPULATION FOR DISMISSAL

13